EXHIBIT 10.32
September 18, 2008
Uri Kreisman
Mendel Singer 20, Apt. #52
Haifa 34984, Israel
Dear Uri:
We are pleased to offer you the position of Vice President of Operations, as a
full-time employee, reporting to Sylvia Summers. Assuming you accept, you would
be employed by Trident Microelectronics Limited (“Trident Taiwan”), a subsidiary
of Trident Microsystems (Far East) Ltd. (“Trident Far East”). Trident Far East
is a subsidiary of Trident Microsystems, Inc. (“Trident).
The details of this employment offer, including the compensation package, are as
follows:

•   Your base salary shall be NT$5,600,000.00 per year, payable on a monthly
basis at a rate of NT$466,666.67 with no annual fixed bonus (13th and 14th
month’s base salary) payable during the year.

•   Upon the approval of the Compensation Committee of Trident’s Board of
Directors (“Compensation Committee”), following your commencement of employment
with Trident Taiwan, you will be granted the equity incentive awards described
in Appendix A, subject to the terms set forth therein.

•   You will be eligible to participate in Trident’s Incentive Bonus Plan and
your target bonus payment will be 45% of your annual base salary, as described
Appendix B.

•   Trident Taiwan will provide you with a monthly housing allowance of
NT$165,000.00 on a cash basis, payable in Taiwan.

•   You will receive a monthly goods and services differential allowance of
NT$70,000.00 on a cash basis, payable in Taiwan.

•   One company-paid economy class home leave trip (Israel/Taiwan) will be
provided to you and your immediate family member(s) annually.

•   Trident Taiwan will provide you with the relocation assistance in accordance
with Trident’s policy. You will be entitled to the similar assistance for
repatriation at the end of your employment with Trident Taiwan provided your
employment is not terminated for cause.

•   You will eligible to participate in the medical, dental, vision, life and
disability insurance programs.

•   You will be entitled to 23 days’ paid annual leave for the first year of
employment and thereafter, you will earn one additional day for each year of
service up to a maximum of 30 days.

•   Tax equalization will apply to ensure that the income taxes incurred for the
expatriate assignment remain neutral to you, based on Trident’s policy. Trident
Taiwan will withhold applicable income taxes from the monthly payroll in Taiwan
based on the calculations of the hypothetical tax provided by the designated
accounting firm. Trident Taiwan will absorb the excess hypothetical income tax
arising out of this appointment. In the event of any shortfall in the
hypothetical tax withholding, you will repay the amount due to Trident Taiwan.

•   Trident Taiwan will reimburse you the costs incurred for language training
assistance up to a maximum of 150 hours of formal instruction per person for you
and each of your immediate family members.

•   Other employee benefits and employment terms including probation and
required termination notice will be subject to Trident Taiwan’s policies, except
that you will be given six months’ termination notice if your employment is
terminated without cause during the first year of employment.

•   Trident Taiwan undertakes to assist you in obtaining an appropriate work
authorization visa and work permit, subject to approval by the local Taiwanese
authorities, to enable you to carry out your duties in Taiwan. You will be
reimbursed for reasonable charges incurred for visas and work permit
applications for yourself and your immediate family members.

 



--------------------------------------------------------------------------------



 



September 18, 2008
Uri Kreisman
Page 2 of 4
Within three (3) days of the start of your employment you will be required, as a
condition of your employment, to complete the following:

•   You will be required to sign Trident’s standard form of Employment,
Proprietary Information and Invention Assignment Agreement, including a
non-solicitation covenant of twenty-four (24) months’ duration.

Trident is a dynamic, fast growing company whose success depends upon the
contributions of talented individuals such as you. You can accept this offer to
be employed by Trident Taiwan by signing below, indicating your earliest
available start date, and returning this copy to me. Should you have questions
or if you need additional information please feel free to contact me at +1 (408)
764-8844.
This offer of employment is contingent upon your ability to comply with the
employment authorization provisions of the Taiwanese government as well as the
successful completion of your background investigation. In addition, this offer
is conditioned upon your acceptance, in writing, by September 20, 2008.
Sincerely,
Donna M. Hamlin
Vice President, Human Resources & Administration
ACKNOWLEDGEMENTS & ACCEPTANCE
The provisions stated in this offer letter supersede all prior representations
or agreements, whether written or oral. This offer letter may not be modified or
amended except by a written agreement, signed by an authorized officer of
Trident and me.

         
/s/ Uri Kreisman
  10/1/2008   11/10/2008
 
       
Uri Kreisman
  Date   Earliest Available Start Date

 



--------------------------------------------------------------------------------



 



September 18, 2008
Uri Kreisman
Page 3 of 4
Appendix A
Equity Incentive Award
Initial Hire-on Option Grant
Upon the approval of Trident’s Compensation Committee, following your employment
start date, you will be granted a non-qualified stock option to purchase 63,200
shares of Trident’s common stock at an exercise price per share equal to the
closing price of a share of Trident’s common stock on the Nasdaq Global Market
on the effective date of grant. Subject to your continued performance of
services with Trident or one of its subsidiaries through each respective vesting
date, the shares subject to this stock option will vest and become exercisable
over a four-year period at the rate of 25% of such shares upon each of the first
four anniversaries of your employment start date. Your stock option will be
granted under and subject to the terms and conditions of the 2006 Equity
Incentive Plan and Trident’s standard form of stock option agreement, which you
will be required to sign as a condition to receiving this option.
Initial Hire-on Restricted Stock Units Award
Upon the approval of Trident’s Compensation Committee, following your employment
start date, you will be granted a restricted stock units award consisting of
25,360 shares of Trident’s common stock. These shares will be subject to
automatic forfeiture if your performance of services with Trident terminates
prior to the date on which the shares vest. Subject to your continued
performance of services with Trident or one of its subsidiaries through each
respective vesting date, the shares subject to this restricted stock units award
will vest over a three-year period at the rate of one-third upon each of the
first three anniversaries of your employment start date. Your restricted stock
units award will be granted under and subject to the terms and conditions of the
2006 Equity Incentive Plan and Trident’s standard form of restricted stock units
agreement, which you will be required to sign as a condition to receiving this
award.

     
/s/ Uri Kreisman
 
Uri Kreisman
   

 



--------------------------------------------------------------------------------



 



September 18, 2008
Uri Kreisman
Page 4 of 4
Appendix B
Incentive Bonus Plan
You will be eligible to participate in Trident’s Incentive Bonus Plan at a
target rate of 45% of your annual base salary. The actual bonus, if any, you
earn under the Incentive Bonus Plan will be based upon Trident’s achievement of
annual performance goals determined by the Board of Directors and/or
Compensation Committee. In addition, you must be an active employee on the date
of the bonus payment to be entitled to receive a bonus under the Incentive Bonus
Plan. The detailed terms and conditions of the Incentive Bonus Plan are defined
yearly by Trident’s Board of Directors and/or Compensation Committee and are
subject to change at the Board of Directors’ and/or Compensation Committee’s
discretion from year to year.
For the period from your employment start date through June 30, 2009, the end of
Trident’s current fiscal year, Trident Taiwan will guarantee payment to you of
an Incentive bonus in the amount of no less than six months of target bonus
(“Guaranteed Initial Bonus”).
Effective upon your first payroll period following your commencement of
employment, Trident Taiwan will advance you the amount of NT$1,260,000.00, which
shall be credited toward payment of your Guaranteed Initial Bonus.

     
/s/ Uri Kreisman
 
   
Uri Kreisman
   

 